 



EXHIBIT 10(a)
SEPARATION AGREEMENT
     The following is an agreement (the “Agreement”) by and between Terry S.
Jacobs (“Executive”) and Regent Communications, Inc., a Delaware corporation
(“Company”) regarding Executive’s retirement from the Company. Company and
Executive are sometime referred to collectively as the “parties” and
individually as a “party.”
Recitals:
     A.      Executive is employed by Company as Chairman and Chief Executive
Officer pursuant to an Executive Employment Agreement (the “Employment
Agreement”) effective as of January 1, 2004; and
     B.      Executive has announced his intention to retire from the Company;
and
     C.      Executive and Company have reached an agreement with respect to all
matters related to Executive’s retirement and cessation of employment by
Company.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Company and Executive agree as follows:
     1.      Retirement Date. Executive’s last day of employment by Company will
be September 1, 2005 (the “Retirement Date”). Executive hereby resigns his
position as Chairman and Chief Executive Officer of the Company and, except as
provided in Section 8, all other positions that he holds with Company and any of
its subsidiaries and their affiliates, effective as of the Retirement Date.
     2.      Employment Agreement. Executive and Company agree that effective as
of the Retirement Date the Employment Agreement shall be superseded by this
Agreement and have no further force or effect except for those restrictive
covenants that by their terms survive termination and continue in effect,
consisting of Section 3.1 (Non-Competition), Section 3.2 (Non-Solicitation),
Section 4.1 (Non-Inducement), Section 4.2 (Non-Disclosure), Section 6 (Remedies)
and Section 17 (Additional Obligations) (the “Surviving Covenants”) provided
that the restrictions imposed upon Employee in Sections 3.1, 3.2 and 4.1 of the
Employment Agreement shall apply for a period of one year following the
Retirement Date. Executive expressly agrees to abide by all such Surviving
Covenants, which are incorporated herein by reference, for the periods specified
in the Employment Agreement except as modified in this Section 2, and further
agrees that Company shall be entitled to the remedies for a breach or threatened
breach of the Surviving Covenants as provided for in the Employment Agreement.
Notwithstanding Section 4.1 of the Employment Agreement, the Company agrees that
the Executive shall be permitted to hire after the Retirement Date his current
administrative assistant.
     3.      Separation Payments and Benefits. Provided that Executive fulfills
his obligations as set forth in this Agreement, and provided further that on or
after the Retirement Date Executive has signed a General Release substantially
in the form and substance as set forth

 



--------------------------------------------------------------------------------



 



in Exhibit A, which General Release has been delivered to Company and, by its
terms, has become effective, Company agrees as follows:
          (a)      Severance Pay.
                    (i)      Company will pay Executive the amount that was
payable pursuant to section 2.6(c)(i) of the Employment Agreement; that is, his
current base salary for the period commencing on the day following the
Retirement Date and continuing through and until August 31, 2006 as severance
pay.
                    (ii)      Company will also pay Executive his current base
salary for the period commencing September 1, 2006 and continuing through and
until December 31, 2006 as severance pay.
                    (iii)      The amounts under (i) and (ii) above shall be
payable in regular installments in accordance with Company’s general payroll
practices for salaried employees.
          (b)      Annual Bonus. The Company will pay Executive a bonus of
$156,000. Said bonus will be paid to Executive in cash immediately upon the
effective date of the General Release provided that the effective date of the
General Release is on or before March 15, 2006. If the effective date of the
General Release is after March 15, 2006, then the bonus will be paid at a later
date to the extent required by Section 409A of the Internal Revenue Code of
1986, as amended. The Company and Executive agree that no other bonuses shall be
awarded to Executive for the year ending December 31, 2005.
          (c)      Stock Options. Executive currently has options to purchase
additional shares of common stock of the Company which have been granted to him
pursuant to the terms of the Company’s 1998 Management Stock Option Plan (the
“Plan”). The Company will accelerate the vesting of all such unvested options as
of the Retirement Date and that all such options granted to Executive pursuant
to the Plan shall remain in full force and effect in accordance with the terms
thereof. In addition, notwithstanding anything to the contrary in the Plan or in
any grant or option with respect to the time period within which Executive must
exercise the option following the cessation or termination of employment,
Executive shall have the right to exercise any such option during the stated
term of the grant or option. Executive agrees that Company has not made, and
that he is not relying upon, any representation by Company regarding the tax
consequences of the provisions set forth in this Agreement and/or the exercise
of any option.
          (d)      Life Insurance. Executive may purchase from Company any life
insurance policy or policies which the Company obtained on the life of Executive
by paying to Company an amount equal to the actual premiums thereon previously
paid by Company. In the event that Executive wishes to purchase such policy or
policies, he shall notify and pay the Company the required amount on or before
the Retirement Date.
          (e)      Post Retirement Benefits. For a period of twelve (12) months
following the Retirement Date (the “Continuation Period”) the Company shall, at
its expense and in accordance with the means described below, continue on behalf
of Executive and his dependents and beneficiaries (to the same extent provided
to the dependents and beneficiaries prior to Executive’s retirement) the life
insurance, medical, dental, and hospitalization benefits provided

-2-



--------------------------------------------------------------------------------



 



(i) to Executive by the Company at any time within ninety (90) days preceding
such retirement, or (ii) to other similarly situated executives who continue in
the employ of the Company during the Continuation Period. The coverage and
benefits (including deductibles and costs) provided in this Section 3(e) during
the Continuation Period shall be no less favorable to Executive and his
dependents and beneficiaries, than the most favorable of such coverages and
benefits set forth in clauses (i) and (ii) above. The Company’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide Executive hereunder as long s the aggregate coverages
and benefits of the combined benefit plans are no less favorable to Executive
than the coverages and benefits required to be provided hereunder. This Section
3(e) shall not be interpreted so as to limit any benefits to which Executive or
his dependents or beneficiaries may be entitled under any of the Company’s
employee benefit plans, programs or practices following the cessation of
Executive’s employment, including without limitation, qualified and nonqualified
retirement plans, retiree medical life insurance benefits. With respect to the
continuation of medical and dental coverage for Executive and his dependents as
provided herein, beginning on the Retirement Date, Executive shall be eligible
to elect COBRA continuation coverage under the group medical and dental plan in
which Executive was enrolled immediately prior to the Retirement Date. If
Executive elects COBRA continuation coverage, upon submission by Executive of an
appropriate receipt of the applicable premium payment, Company shall immediately
reimburse Executive for the cost of continuation coverage during the
Continuation Period and Executive shall be responsible for any and all premiums
for the remaining continuation coverage. Executive’s Continuation Period shall
count toward the period during which the Company must offer COBRA continuation
coverage to Executive and his beneficiaries.
          (f)      Purchase of Shares. Notwithstanding any provision in the
Employment Agreement to the contrary, Company shall not exercise its right to
repurchase from Executive all, or any, shares of the Company’s common stock, or
any stock options to acquire common stock, beneficially owned by Executive as of
the Retirement Date. The Company has agreed to purchase up to a maximum of
200,000 shares of the Company’s common stock owned by Executive that Executive
offers to sell to Company at any time prior to the Retirement Date at fair
market value, as defined in the Employment Agreement, as of the Retirement Date.
Any such repurchase shall be consummated promptly following the Retirement Date,
subject to any blackout periods then in effect with respect to the Company’s
directors and executive officers.
          (g)      Computer; Personal Property. The Company shall provide or
purchase for Executive a computer with a capacity and features comparable to the
computer Executive has been furnished by Company in connection with his position
as Chairman and Chief Executive Officer. Executive agrees that he will not
transfer to or install on such computer any Company-licensed programs or
Company-related files and information. Company will provide Executive reasonable
assistance in removing his personal property (including office furniture) from
Company’s executive offices on or before the Retirement Date at a date and time
mutually agreed upon, and the Company will pay the reasonable moving expenses of
Executive in moving such property.
          (h)      Expenses. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive in accordance with Company
policy through the

-3-



--------------------------------------------------------------------------------



 



Retirement Date upon submission of a final expense report. The Company will pay
Executive’s reasonable attorneys fees in connection with the review and
execution of this Agreement in an amount not to exceed $3,500.
                    (i)      Deferred Compensation Plan. The Company will pay
Executive his account balance under the Regent Communications, Inc. Deferred
Compensation Plan (“DCP”) as of December 31, 2004 which is $76,086.08 in
accordance with the terms of the DCP. The remainder of Executive’s account
balance under the DCP shall be paid in accordance with the terms of the DCP or
at a later date to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended.
     4.      Indemnification. The Company shall indemnify and defend Executive
from and against all claims and causes of action which arose prior to the
Retirement Date asserted against Executive by third parties by reason of his
actions or omissions as an executive officer of the Company to the extent
permitted by law, the Company’s Certificate of Incorporation or Bylaws. For a
period of four (4) years following the Retirement Date, Company affirms that it
will not cancel any coverage for Executive that exists under any director and
officer liability insurance policy maintained by the Company and will not
discriminate against Executive vis-à-vis other officers and former officers in
any purchase or renewal of any such policy or any purchase of an extended
reporting period under a policy that is not renewed.
     5.      Executive’s Obligations. In consideration of the payments and
benefits provided in Section 3 above, Executive will:
               (a)      transfer his responsibilities as Chairman and Chief
Executive Officer before the Retirement Date in an appropriate manner and take
such actions as are necessary to assure a smooth transition;
               (b)      not represent or bind the Company or enter into any
agreement on behalf of the Company at any time without the prior approval of
another executive officer of the Company or the Company’s Board of Directors;
               (c)      return to the Company on or before his Retirement Date
his Company credit card(s), identification card, and office keys;
               (d)      return to the Company on or before the Retirement Date,
all other Company property and materials, including but not limited to all
files, books, documents, records and memoranda, and repay all outstanding cash
advances. Executive will also file a final expense report within a reasonable
period of time after the Retirement Date, if he has any unreimbursed expenses;
               (e)      not undertake to purchase, or to solicit the purchase,
of additional shares of the Company’s common stock other than for exercises of
his existing stock options and open market purchases made by Executive in the
normal course of his personal investment portfolio consistent with his past
practices;
               (f)      fully cooperate and assist the Company with any
litigation matters or regulatory or agency proceedings for which his testimony
or cooperation is requested by

-4-



--------------------------------------------------------------------------------



 



Company following the Retirement Date, provided that he is reimbursed for any
reasonable and necessary expenses incurred as a result of his cooperation and
assistance;
               (g)      sign all necessary resignations from the Boards of
Directors and/or officer positions of the Company and its subsidiaries and
affiliates but he shall be deemed to have resigned any such position as of the
Retirement Date in any event;
               (h)      for as long as Executive is receiving severance payments
hereunder or serves on the Board of Directors, continue to comply with the
Company’s Insider Trading Policy, Code of Ethics and all other Company policies
and procedures applicable to Directors of the Company; and
                    (i)      comply with all of the Surviving Covenants.
     6.      Mutual Nondisparagement.
               (a)      Executive’s Covenant. Following the effective date of
this Agreement, the Executive shall not make, participate in the making of, or
encourage or facilitate any other person to make, any statements, written or
oral, which criticize, disparage, or defame the goodwill or reputation of, or
which are intended to embarrass or adversely affect the morale of, Company, its
subsidiaries and their affiliates or any of their respective present, former or
future directors, officers, executives, employees and/or shareholders.
               (b)      Company’s Covenant. Following the effective date of this
Agreement, the Company shall not and shall instruct the members of its Board of
Directors, Section 16(b) officers and other officers who are Vice Presidents and
above not to make, participate in the making of, or encourage or facilitate any
employees or any other person to make, any statements, written or oral, which
criticize, disparage, or defame the reputation of, or which are intended to
embarrass, the Executive.
     7.      Confidentiality. Executive understands that the Company is required
to describe the material terms of this Agreement in a Current Report on Form 8-K
to be filed with the Securities and Exchange Commission within four (4) business
days after this Agreement is signed by the Executive and the Company, and that
the Company will attach this Agreement in its entirety as an Exhibit to such
public filing. Until such filing is made, Executive will hold in confidence, and
will not disclose to anyone, any of the terms of separation other than immediate
family members, attorneys and other professional advisors.
     8.      Board of Directors. Effective as of the Retirement Date, Employee
shall serve as Vice Chairman of the Board of Directors subject to and in
accordance with the same terms and conditions, including those provisions
related to the removal of a Director from the Board, as are applicable to other
Board members generally. Executive understands and agrees that the Nominating
and Corporate Government Committee of the Company’s Board of Directors has no
obligation to nominate Executive for re-election to the Board of Directors after
the expiration of his current term and that, if nominated, no stockholder of the
Company has any obligation to vote in favor of his election.

-5-



--------------------------------------------------------------------------------



 



     9.      Tax Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.
     10.      No Mitigation; No Offset. Except as may otherwise be provided in
this Agreement, in no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
under this Agreement. There shall be no offset by the Company against the
Executive’s entitlements under this Agreement for any compensation or other
amounts that he earns from subsequent employment or engagement of his services
or on account of any claim that the Company may have against him.
     11.      Remedies.
               (a)      Arbitration. Except as otherwise provided herein, the
Executive and the Company agree that any and all disputes between the Executive
and the Company and its subsidiaries and affiliates, or their respective
employees, officers, directors, agents, successors or assigns, which relate to,
arise out of or pertain to the Executive’s employment, retirement from
employment or this Agreement shall be submitted to and resolved by final and
binding arbitration. The arbitration shall be instead of any civil litigation;
this means that the Executive and the Company are each waiving any rights to a
jury trial.
               (b)      Jury Trial Waiver. The Executive and the Company
expressly understand and agree that there will be no court or jury trial of
disputes between them arising out of or in connection with this Agreement, the
Executive’s employment or retirement from employment, including, but not limited
to, claims under federal, state or local laws prohibiting employment
discrimination. The only disputes not covered by this agreement to arbitrate are
actions for injunctive relief brought by either the Executive or the Company
and/or its subsidiaries and affiliates as provided in Section 11(e) of this
Agreement. Furthermore, claims for benefits under any ERISA-governed employee
benefit plan(s), shall be resolved pursuant to the claims procedures under such
benefit plans, notwithstanding this agreement to arbitrate.
               (c)      Rules of Arbitration. All disputes between the parties
which are covered by this agreement to arbitrate and which cannot be resolved
within two weeks after a demand for direct negotiation between the parties shall
be submitted to binding arbitration in Cincinnati, Ohio under the Commercial
Arbitration Rules of the American Arbitration Association before a panel of
three (3) neutral arbitrators selected under such Rules. Each party agrees to
bear his or its own attorneys’ fees and costs in connection with such
arbitration.
               (d)      Binding Effect of Arbitration. The Executive and the
Company knowingly and voluntarily agree to this arbitration provision. A
decision in arbitration shall be final and binding. Any action to confirm an
arbitration award hereunder must be filed in a court having jurisdiction and
located in the Commonwealth of Kentucky or in the State of Ohio; provided that
both parties stipulate that personal jurisdiction exists over them in the
Commonwealth of Kentucky.
               (e)      Injunctive Relief. Executive agrees that in the event of
any actual or threatened breach by him of any of the Surviving Covenants,
including those specifically set

-6-



--------------------------------------------------------------------------------



 



forth in Sections 3 and 4 of the Employment Agreement, or the restrictive
covenants set forth in this Agreement, including specifically Sections 5(d),
5(e) and 6, the Company shall be entitled to immediate temporary injunctive and
other equitable relief, without the necessity of showing actual monetary
damages, subject to hearing as soon thereafter as possible. In such event, the
periods of time referred to in Section 3 and 4 shall be deemed extended for a
period equal to the respective period during which Employee is in breach
thereof, in order to provide for injunctive relief and specific performance for
a period equal to the full term thereof. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages which it is able to prove.
     12.      Release. Provided that Executive has signed and delivered to
Company a General Release substantially in the form and substance of Exhibit A
on or after the Retirement Date which by its terms has become effective and is
in compliance with the material terms of this Agreement, Company releases
Executive, his heirs, executors, administrations or assigns from any and all
claims, controversies, actions, causes of action, cross-claims, counterclaims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorney fees, or liabilities of
any nature whatsoever in law and in equity, both past and present through the
Retirement Date, whether known or unknown, suspected, or claimed which Company
may have against Executive which arise out of or are connected with Executive’s
employment by Company except that this release shall not apply to any act that
is determined to be a criminal act under any federal, state or local law
committed or perpetrated by Executive during the course of his employment.
     13.      Binding Effect. This Agreement shall bind and be for the benefit
of the Executive’s heirs, executors, administrators, personal representatives,
spouse, dependents, successors and assigns.
     14.      Non-Admission. This Agreement shall not be construed as an
admission by either party of any wrongdoing or any violation of any federal,
state or local law, regulation or ordinance, and the parties specifically
disclaim any wrongdoing or violation.
     15.      Assignability. Neither this Agreement, nor any right or interest
hereunder, shall be assignable by Executive, his beneficiaries or legal
representatives, without the prior written consent of an officer of the Company.
     16.      Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
other written or oral promises concerning the subject matter of this Agreement
except as expressly stated otherwise herein, provided that this Agreement shall
be without prejudice to any benefits that Executive may be entitled as a
terminated employee under any 401(k) or retirement plan in which he was a
participant as of the effective date of this Agreement in accordance with the
terms and conditions of any such plan. The terms of this Agreement may not be
modified other than in a writing signed by the parties.
     17.      Governing Law. This Agreement shall in all respects be
interpreted, enforced and governed by the laws of the Commonwealth of Kentucky
without giving effect to provisions thereof regarding conflict of laws.

-7-



--------------------------------------------------------------------------------



 



     18.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.

-8-



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have entered into this Agreement as of this
1st day of September, 2005.

                  /s/ TERRY S. JACOBS       Terry S. Jacobs              REGENT
COMMUNICATIONS, INC.
      By:   /s/ ANTHONY A. VASCONCELLOS         Name:   Anthony A. Vasconcellos 
      Title:   Executive Vice President and Chief Financial Officer   

-9-



--------------------------------------------------------------------------------



 



         

Exhibit A
GENERAL RELEASE
     I, Terry S. Jacobs, in consideration of and subject to the performance by
Regent Communications, Inc., a Delaware corporation (the “Company”), of its
material obligations under the Separation Agreement, entered into as of
August 31, 2005 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company, its subsidiaries and their affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company, its subsidiaries and their affiliates and
their direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below.

1.   I understand that the Company’s commitments and obligations as set forth in
the Agreement represent, in part, consideration for signing this General Release
and include additional benefits and commitments to which I was not already
entitled. I understand and agree that I will not receive the payments and
benefits specified in the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release.

2.   I knowingly and voluntarily release and forever discharge the Company and
the other Released Parties from any and all claims, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date of this General
Release) and whether known or unknown, suspected, or claimed against the Company
or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my retirement from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Sarbanes-Oxley
Act; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights laws, or under any other local, state or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, negligent or intentional infliction of emotional distress, defamation;
or any claim for costs, fees, or other expenses, including attorneys’ fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claim” or “Claims”).

3.   I represent that I have made no assignment or transfer of any Claim covered
by paragraph 2 of this General Release.

4.   I acknowledge and agree that my retirement from employment with the Company
in compliance with the terms of the Agreement shall not serve as the basis for
any claim or

A-1



--------------------------------------------------------------------------------



 



    action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967, as amended).

5.   In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

6.   I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, the Released Parties or myself of any
improper or unlawful conduct.

7.   Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement.

8.   Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

A-2



--------------------------------------------------------------------------------



 



(d)   I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON AUGUST 31, 2005, TO CONSIDER IT;
  (f)   THE CHANGES TO THE AGREEMENT SINCE AUGUST 31, 2005 EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.   (g)   I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;   (h)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND   (i)   I AGREE
THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGE
OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



     
DATE: September 1, 2005
  /s/ TERRY S. JACOBS
Terry S. Jacobs

A-3